Name: Commission Regulation (EEC) No 3629/88 of 22 November 1988 amending the Italian version of Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  consumption
 Date Published: nan

 No L 316/42 Official Journal of the European Communities 23 . 11 . 88 COMMISSION REGULATION (EEC) No 3629/88 of 22 November 1988 amending the Italian version of Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil HAS ADOPTED THIS REGULATION : Article 1 In the Italian version of Article 12 (6) of Regulation (EEC) No 2677/85, the words 'sospende immediatamente il riconoscimento' are hereby replaced by 'decide immedia ­ tamente la revoca del riconoscimento'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article U (8) thereof, Whereas Commission Regulation (EEC) No 2677/85 (3) was recently amended by Regulation (EEC) No 2808/88 (4) ; whereas a check has shown that certain expressions in the Italian version of that Regulation do not correspond exactly with the wording in the other language versions ; whereas the Italian version of Regulation (EEC) No 2677/85 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7 . 1988 , p. 1 . 0 OJ No L 254, 25 . 9 . 1985, p. 5 . H OJ No L 251 , 10 . 9 . 1988 , p. 15 .